                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00197-RJC-DSC

BRUCE RHYNE & JANICE RHYNE                    )
                                              )
              Plaintiffs,                     )
                                              )
               v.                             )
                                              )                 ORDER
UNITED STATES STEEL                           )
CORPORATION, et al.                           )
                                              )
              Defendants.                     )
                                              )
                                              )
                                              )
                                              )
                                              )


      THIS MATTER is before the Court on Defendant Exon Mobil Corporation’s

(“Defendant”) Motion to Dismiss Plaintiffs’ Fraudulent Concealment Claim, (Doc.

No. 53), and the parties’ associated briefs and exhibits, (Doc. Nos. 54, 68); the

Memorandum and Recommendation (“M&R”) of the United States Magistrate

Judge, (Doc. No. 81), recommending that the Court deny Defendant’s Motion;

Defendant’s Objections to the M&R, (Doc. No. 85); and Plaintiffs’ Response in

Opposition to Defendant’s Objections, (Doc. No. 86).

      After an independent review of the M&R, Defendant’s Objections thereto,1


1The Court notes that Defendant’s Objection to the M&R was essentially a
regurgitation of arguments it previously asserted in its brief, (Doc. No. 54),
                                          1
and a de novo review of the record, the Court concludes that the recommendation to

deny Defendant’s Motion to Dismiss Plaintiffs’ Fraudulent Concealment Claim is

correct and in accordance with law. For the reasons stated in the M&R as well as

Plaintiffs’ briefs, the findings and conclusions of the Magistrate Judge are

ADOPTED and Defendant’s Motion to Dismiss Plaintiffs’ Fraudulent Concealment

Claim is DENIED.

      IT IS THEREFORE ORDERED THAT:

             (1) The Magistrate Judge’s M&R, (Doc. No. 81), is ADOPTED; and

             (2) Defendant’s Motion to Dismiss Plaintiffs’ Fraudulent Concealment

                Claim, (Doc. No. 53), is DENIED.


                                    Signed: March 4, 2019




accompanying its Motion to Dismiss Plaintiffs’ Fraudulent Concealment Claim.
Therefore, the Court already considered the arguments raised in Defendant’s
Objections and found them unpersuasive. Defendant seems to only dispute the
suggested outcome of the M&R: denying its Motion. Filing objections such as these
frustrates the purpose of the initial reference of the Motion to the Magistrate Judge.
Nevertheless, the Court has conducted a de novo review of the M&R.
                                            2
